Exhibit 10.1

CryoLife, Inc.

1655 Roberts Boulevard, N.W.

Kennesaw, GA 30144

(770) 419-3355 – (800) 438-8285

Date:__________

Name:                                  

Address:                             

                                              

 

Re: Grant of Non-Qualified Stock Option Pursuant to CryoLife, Inc.

   2002 Stock Incentive Plan (the “Plan”)

Dear ____________:

This letter sets forth the agreement between you and CryoLife, Inc., a Florida
corporation (the “Corporation”), regarding your option to acquire shares of the
Corporation’s Common Stock.

1. Grant of Option. Subject to the terms set forth below, the Corporation hereby
grants to Employee the right, privilege, and option to purchase up to
             shares (the “Option Shares”) of its Common Stock at the purchase
price of $             per share, which price is equal to the closing price of
the Corporation’s Common Stock on the New York Stock Exchange on
                    . The date of grant (“Grant Date”) of the option is
                    . This option is not intended to be and shall not be treated
as an “Incentive Stock Option,” as that term is defined in Section 422 of the
Internal Revenue Code of 1986, as amended.

2. Time of Exercise of Option. Prior to its termination as set forth in
Section 5 below, this option shall vest, and the Employee may exercise the
option granted herein on a cumulative basis as described below:



--------------------------------------------------------------------------------

Exercise Date

  

Cumulative Percentage of
Option Shares Exercisable

                                     

3. Method of Exercise. The option shall be exercised by written notice directed
to the Compensation Committee (the “Committee”), at the Corporation’s principal
executive office, accompanied by payment of the option price for the number of
Option Shares purchased in accordance with the Plan’s requirements. The
Corporation shall make delivery of such shares in accordance with the Plan
provided that if any law or regulation requires the Corporation to take any
action with respect to the shares specified in such notice before the issuance
thereof, then the date of delivery of such shares shall be extended for the
period necessary to take such action.

4. The Plan. The Corporation’s 2002 Stock Incentive Plan, as amended from time
to time by the Board of Directors of the Corporation, is hereby incorporated in
this letter and to the extent that anything in this letter is inconsistent with
the Plan, the terms of the Plan shall control. Employee acknowledges that the
Corporation has provided a copy of the Plan to Employee. The Optionee has
received a copy of the Prospectus covering the Option Shares.

5. Termination of Option. Except as herein otherwise stated, the option, to the
extent not previously exercised, shall terminate in accordance with the Plan and
upon the first to occur of the following events:

(a) Disability. The expiration of 36 months after the date on which Employee’s
employment by the Corporation is terminated, if such termination be by reason of
Employee’s permanent and total Disability (as defined by the Corporation’s
Compensation Committee), provided, however, that (i) the option shall be
exercisable only to the extent that Employee had the right to exercise the
option at the time of



--------------------------------------------------------------------------------

termination, and (ii) if the Employee dies within such 36 month period, any
unexercised option held by such Employee shall thereafter be exercisable in
accordance with the provisions of and shall terminate upon the first to occur of
the events described in Sections 5(b) and (d);

(b) Death. In the event of Employee’s death while in the employ of the
Corporation, the expiration of 12 months following the date of death, provided
that the option shall be exercisable following the Employee’s death only to the
extent that Employee had the right to exercise the option at the time of his or
her death.

(c) Retirement. In the event Employee’s employment with the Corporation
terminates by reason of normal or early Retirement (as defined by the
Corporation’s Compensation Committee), any option held by such Employee may be
exercised by the Employee for a period of 36 months from the date of such
termination, provided, however, that (i) the option shall be exercisable only to
the extent that Employee had the right to exercise the option at the time of
termination, and (ii) if the Employee dies within such 36 month period any
unexercised option held by Employee shall thereafter be exercisable in
accordance with the provisions of and shall terminate upon the first to occur of
the events described in Section 5(b) and (d); or

(d) Other. Upon the earlier to occur of (i) 84 months following the Grant Date,
or (ii) upon termination of Employee’s employment by the Corporation (except if
such termination be by reason of death, disability, or normal or early
Retirement).

Except as set forth above, the option may not be exercised unless Employee, at
the time he/she exercises the option, is, and has been at all times since the
date of grant of the option, an employee of the Corporation. Employee shall be
deemed to be employed by the Corporation if he/she is employed by the
Corporation or any of its subsidiaries. Notwithstanding the above, in no event
may the option be exercised after 84 months following the Grant Date.

6. Reclassification, Consolidation, or Merger. The number of Option Shares may
be adjusted in accordance with the Plan if certain events such as merger,
reorganization, consolidation, recapitalization, stock dividends, stock splits,
or other changes in the Corporation’s corporate structure affecting its Common
Stock occur.



--------------------------------------------------------------------------------

7. Rights Prior to Exercise of Option. This Option is not transferable by
Employee, except by will or by the laws of descent and distribution or as
otherwise set forth in the Plan, and during Employee’s lifetime shall be
exercisable only by Employee. This option shall confer no rights to the holder
hereof to act as stockholder with respect to any of the Option Shares until
payment of the option price and delivery of a share certificate has been made.

8. Employee’s Representations and Warranties. By execution of this agreement,
Employee represents and warrants to the Corporation as follows:

(a). The entire legal and beneficial interest of the option and the Option
Shares are for and will be held for the account of the Employee only and neither
in whole nor in part for any other person.

(b). Employee resides at the following address:

                __________________

                __________________

                __________________

(c). Employee is familiar with the Corporation and its plans, operations, and
financial condition. Prior to the acceptance of this option, Employee has
received all information as he or she deems necessary and appropriate to enable
an evaluation of the financial risk inherent in accepting the option and has
received satisfactory and complete information concerning the business and
financial condition of the Corporation in response to all inquiries in respect
thereof.

9. Restricted Securities. Employee recognizes and understands that this option
and the Option Shares are currently registered under the Securities Act of 1933,
as amended (the “Act”), but may not remain so registered and are not registered
under the Georgia Uniform Securities Act of 2008, as amended (the “Georgia
Act”), or any other state securities law. Any transfer of the option (if
otherwise permitted hereunder, and once exercised, the Option Shares) will not
be recognized by the Corporation unless such transfer is registered under the
Act, the Georgia Act, and any other applicable state securities laws or effected
pursuant to an exemption from such registration which may then be available. If
the Option Shares are not registered, any share certificates representing the
Option Shares may be stamped with legends restricting transfer thereof in
accordance with the Corporation’s policy with respect to unregistered shares of
its Common Stock issued to employees as a result of exercise of options granted
under the



--------------------------------------------------------------------------------

Plan. The Corporation may make a notation in its stock transfer records of the
aforementioned restrictions on transfers and legends. Employee recognizes and
understands that the Option Shares may be restricted securities within the
meaning of Rule 144 promulgated under the Act; that the exemption from
registration under Rule 144 may not be available under certain circumstances and
the Employee’s opportunity to utilize such Rule 144 to sell the Option Shares
may be limited or denied. The Corporation shall be under no obligation to
maintain or promote a public trading market for the class of shares for which
the option is granted or to make provision for adequate information concerning
the Corporation to be available to the public as contemplated under Rule 144.
The Corporation will be under no obligation to recognize any transfer or sale of
any Option Shares that are not registered under the Act unless the terms and
conditions of Rule 144 are complied with by the Employee. By acceptance hereof,
Employee agrees that no permitted disposition of this option or any Option
Shares shall be made unless and until (i) there is then in effect a registration
statement under the Act, the Georgia Act, and applicable state securities laws
covering such proposed disposition and such disposition is made in accordance
with such registration statement, or (ii) Employee shall have notified the
Corporation of a proposed option disposition and shall have furnished to the
Corporation a detailed statement of the circumstances surrounding such
disposition, and if requested by the Corporation, an opinion of counsel
acceptable in form and substance to the Corporation that such disposition will
not require registration of the shares so disposed under the Act, the Georgia
Act, and any applicable state securities laws. The Corporation shall be under no
obligation to permit such transfer or disposition on its stock transfer books
unless counsel for the Corporation shall concur as to such matters. Employee
recognizes and understands that as long as Employee remains a designated
Section 16 officer of the Corporation, and for up to six months thereafter, any
sales of Option Shares will be subject to Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the regulations promulgated
thereunder. Employee also recognizes and understands that any sale of the Option
Shares will also be subject to Rule 10b-5 promulgated under the Exchange Act.
Employee agrees that any disposition of the Option Shares shall be made only in
compliance with the Act, the Exchange Act, and the rules and regulations
promulgated thereunder.

10. Tax Matters. The Employee hereby agrees to comply with any applicable
federal, state, and local income and employment tax requirements which might
arise with regard to a disposition of any Option Shares. No later than the date
as of which an amount first becomes includable in the gross income of the
Employee for federal income tax purposes with respect to the exercise of any
option



--------------------------------------------------------------------------------

under the Plan, Employee shall pay to the Corporation, or make arrangements
satisfactory to the Committee regarding the payment of, any federal, state, or
local taxes of any kind required by law to be withheld with respect to such
amount. The obligations of the Corporation under the Plan are conditional on
such payment or arrangements and the Corporation shall have the right to deduct
any such taxes from any payment of any kind otherwise due to Employee.

11. Payment. The Option Exercise Price shall be paid in cash in U.S. Dollars at
the time the Option is exercised or in shares of Common Stock of the Corporation
held by the employee for at least six months and having an aggregate value equal
to the Option Exercise Price. If the Option Exercise Price is paid by transfer
of shares of Common Stock of the Corporation then the value of such shares will
be determined by the last closing price of the Corporation’s Common Stock on the
New York Stock Exchange prior to the exercise of the options. The Option
Exercise Price may be paid by a combination of cash and Common Stock.
Notwithstanding the foregoing, subject to the prior approval of the Compensation
Committee, Employee may elect to pay the Option Exercise Price by authorizing a
third party to sell shares of stock (or a sufficient portion of the shares)
acquired upon exercise of the Option and remit to the Corporation a sufficient
portion of the sale proceeds to pay the entire Option Exercise Price and any tax
withholding resulting from such exercise.

12. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, and permissible assigns.

13. Miscellaneous. This Agreement shall be governed by and construed under the
laws of the State of Georgia. If any term or provision hereof shall be held
invalid or unenforceable, the remaining terms and provisions hereof shall
continue in full force and effect. Any modification to this Agreement shall not
be effective unless the same shall be in writing and such writing shall be
signed by authorized representatives of both of the parties hereto. The terms of
paragraphs 8 and 9 hereof shall survive exercise of the option by Employee and
shall attach to the Option Shares. The option contained in this letter shall not
confer upon Employee any right to continued employment with the Corporation, nor
shall it interfere in any way with the right of the Corporation to terminate the
employment of Employee at any time. This letter can be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute but one and the same instrument.



--------------------------------------------------------------------------------

Please signify your acceptance of the option and your agreement to be bound by
the terms hereof by promptly signing one of the two original letters provided to
you and returning the same to the Secretary of the Corporation.

Thank you for your good work and service.

 

           THE CORPORATION:

(SEAL)

            CRYOLIFE, INC.      

 

      BY:       TITLE: ATTEST:      

 

     

BY:

      TITLE:       OPTIONEE:      

 

      Name:      